DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Cohen (U.S. 2010/0120499). 
Regarding claims 1, 8, and 14, Cohen discloses a gaming system, (fig. 1a), comprising a processor and a memory device storing a plurality of instructions, that when executed by the processor, (fig. 2a), cause the processor to for each of a plurality of gaming machines, track units accumulated based on a plurality of outcomes of a plurality of plays of a game, (“the gaming system tracks the player's wagers over a designated period of time, such as between bonus event triggering conditions”, par. 0006), of a tournament, (“in a gaming tournament”, par. 0087), responsive to receipt of data from a first one of the gaming machines associated with a request to inhibit an accumulation of units for the second one of the gaming machines, (“In one embodiment, if a bonus event triggering condition does not occur, the gaming system does not trigger the bonus event”, par. 0095 and block 110 of fig. 3 “No”), responsive to a minimum quantity of units not being accumulated for one of the gaming machines at a designated point during the tournament, eliminate that gaming machine from further participation in the tournament, (“In one embodiment, if a bonus event triggering condition does not occur, the gaming system does not trigger the bonus event”, par. 0095 and block 110 of fig. 3 “No”), and responsive to a tournament ending condition, determine a tournament winning gaming machine based on the tracked accumulated units for each non-eliminated gaming machine of the plurality of gaming machines, (“a plurality of players at a plurality of linked gaming devices participate in a gaming tournament for one or more awards”, par. 0087). 
Regarding claims 2 and 16 - 18, Cohen discloses wherein the tournament ending condition occurs when a designated quantity of the plurality of gaming machines remain in the tournament, (“In one embodiment, if a bonus event triggering condition does not occur, the gaming system does not trigger the bonus event”, par. 0095 and block 110 of fig. 3 “No”). 
Regarding claims 3, 15, 19, and 20, Cohen discloses wherein the plurality of instructions, when executed by the processor, cause the processor to, for each of a plurality of designated points during the tournament and for each of a plurality of the gaming machines but not all of that gaming machines, responsive to a minimum quantity of units not being accumulated for that gaming machine at that designated point during the tournament, eliminate that gaming machine from further participation in the tournament, (“In one embodiment, if a bonus event triggering condition does not occur, the gaming system does not trigger the bonus event”, par. 0095 and block 110 of fig. 3 “No”).
	Regarding claims 4 and 9 - 12, Cohen discloses wherein the plurality of instructions, when executed by the processor, cause the processor to cause each of the plurality of the designated points during the tournament to be associated with a different minimum quantity of units, (fig. 4a). 
(fig. 5a). 
	Regarding claims 6, 7, 13, Cohen discloses wherein the plurality of instructions, when executed by the processor, cause the processor to, inhibit the accumulation of units for the second one of the gaming machines by modifying one of the plays of the game by the second one of the gaming machines to decrease a chance of accumulation of units by the second one of the gaming machines for said play of the game, (“In one embodiment, if a bonus event triggering condition does not occur, the gaming system does not trigger the bonus event”, par. 0095 and block 110 of fig. 3 “No”).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715